Citation Nr: 0936232	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  04-38 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1976 to June 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
In May 2007, the Board remanded the case to the RO for 
additional development.  Since then, the development has been 
completed and the case is now before the Board for 
adjudication.

The Board notes that the Veteran withdrew his request for a 
Board hearing in August 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  Hepatitis C did not manifest in service and is not shown 
to be causally or etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim of entitlement to service 
connection, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Prior to the adjudication of the Veteran's claim, a letter 
dated in April 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  The letter informed 
the Veteran that additional information or evidence was 
needed to support his service connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran's service, and VA treatment records 
have been obtained, to the extent possible.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  As instructed by the May 2007 
Board remand, the RO sent the Veteran a hepatitis C 
questionnaire and scheduled a VA examination.  See January 
2009 questionnaire; June 2009 VA examination.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was afforded a VA examination in June 2009 in connection with 
his claim.  See 38 C.F.R. § 3.159(c)(4).  As discussed in 
greater detail below, the Board finds the opinion adequate as 
it was based on a review of the claims file and provided 
supporting rationale.

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).

Law and Analysis 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. §§ 3.303, 3.304 (2008). 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In this case, the Veteran contends that his current hepatitis 
C resulted from multiple inoculations he received during 
service.  In a January 2009 risk factors questionnaire, the 
Veteran denied a history using intravenous drugs or having 
unprotected sex, but did report a history of intranasal 
cocaine use and noted an ear piercing.

A review of the service treatment records shows no evidence 
of treatment for hepatitis C.  Records from June 1976 to 
December 1978 show the Veteran received multiple inoculations 
for diseases such as polio, influenza, and tetanus.

VA outpatient reports, ranging in date from 2000 to 2004 show 
treatment for hepatitis C.  In March 2001, following a liver 
biopsy, the examiner noted "chronic hepatitis consistent with 
hepatitis C."  In a medical report from July 2001, the 
Veteran stated that he used marijuana and cocaine, tried PCP 
"many years ago," and denied any history of intravenous drug 
use.  The diagnoses included cocaine dependence and cannabis 
abuse.  The Veteran reported that he started using cocaine in 
1985, quit in 1990, and had started again in 1997 which had 
continued.  See also 2004 treatment records.  He was noted to 
be in a hepatitis C study at the Kansas City VA Medical 
Center.

In June 2009, the Veteran was afforded a VA examination for 
hepatitis C.  The examiner noted the Veteran's reported 
history of cocaine abuse as well as the Veteran's pierced 
ear.  The examiner noted that the Veteran had no tattoos, 
denied sharing razors for shaving, denied multiple sexual 
partners and stated that he did not know if his previous 
girlfriend had hepatitis C.  Based on a review of the claims 
file and the Veteran's reported history, the examiner 
diagnosed chronic hepatitis consistent with hepatitis C, with 
focal mild piecemeal necrosis and mild portal fibrosis.  The 
examiner opined that the Veteran's hepatitis C was less 
likely than not resulting from his active military service.  
He reasoned that a fair number of patients who deny 
intravenous drug use but who abuse intranasal cocaine are at 
risk for transmission of hepatitis C, although the exact 
mechanism of the transmission is unclear.  The examiner cited 
the American Journal of Gastroenterology; Etiology of 
Hepatitis C (1999) to support his opinion.

With respect to the Veteran's hepatitis C claim, in a VA 
"Fast Letter" issued in June 2004 (Fast Letter 04- 13, June 
29, 2004), VA noted that a rating decision (in an unrelated 
case) had been issued that was apparently based a statement 
incorrectly ascribed to a VA physician to the effect that 
persons who were inoculated with a jet injector were at risk 
of having hepatitis C.  The fast letter then identified "key 
points" that included the fact that hepatitis C is spread 
primarily by contact with blood and blood products, with the 
highest prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," notwithstanding the 
lack of any scientific evidence so documenting.  It noted 
that it was "essential" that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission, and a rationale as 
to why the examiner believes the air gun was the source of 
the veteran's hepatitis C.

As noted above, service connection requires the satisfaction 
of three specific elements: current disability, in-service 
disease or injury, and medical nexus.  A review of the 
evidence shows that element (1), a current disability, is 
met.  The medical evidence includes a diagnosis of hepatitis 
C.  With regard to element (2), in-service disease or injury, 
the Board will separately address disease and injury.

As for in-service injury, the injury alleged is exposure to 
hepatitis C virus through vaccinations received in service.  
However, the Veteran has presented no specific evidence in 
support of this theory, i.e., there is no probative evidence 
in the record which would indicate that any vaccinations 
received by the Veteran in service were in fact tainted by 
hepatitis virus.  Although the Veteran was vaccinated in 
service, as were millions of other service members, there is 
no indication in the service medical records or otherwise 
that the Veteran experienced any infection therefrom.  Nor is 
there any probative evidence of record which would indicate 
that the equipment used was not properly sanitized or that 
persons who received previous injections, if any, were 
infected.  The Veteran's contention in this regard 
essentially amounts to speculation on his part.

Moreover, the VA Fast Letter referred to above indicates that 
there is no scientific evidence that air gun injections cause 
hepatitis.  To the extent that the Veteran requests that the 
Board, without competent medical evidence that such 
injections somehow have caused him to be infected with the 
hepatitis C virus, accept his assertions regarding the 
etiology of the Veteran's hepatitis C, the Board may not do 
so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(the Board is prohibited from exercising its own independent 
judgment to resolve medical questions).  Therefore, element 
(2) is not satisfied, and the Veteran's claim fails on that 
basis.

With respect to element (3), medical nexus, as noted above, 
the 2009 VA examiner did not opine that the in-service air 
gun was at least as likely as not the source of the Veteran's 
hepatitis C.  Rather, the examiner opined that the Veteran's 
hepatitis C was likely related to his years of cocaine abuse 
post-service.  Therefore, the evidence of record does not 
demonstrate a nexus or relationship between the Veteran's 
hepatitis C and service.  Pond, 12 Vet. App. 341; Caluza, 7 
Vet. App. 498.  The Board attaches significant probative 
value to the 2009 VA medical opinion as it is based on a 
thorough review of the claims file and cited the American 
Journal of Gastroenterology; Etiology of Hepatitis C in 
support of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion included the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and 
the medical conclusion reached).  Moreover, although the 
Veteran stated that his hepatitis C was due to service, his 
testimony is not competent to provide such a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding 
that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for hepatitis C.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

ORDER

Service connection for hepatitis C is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


